Title: From Thomas Jefferson to John Wilkes Kittera, 24 January 1793
From: Jefferson, Thomas
To: Kittera, John Wilkes



Sir
Philadelphia Jan. 24. 1793.

My letter of Nov. 5 to Mr. Chambers, which was directed to him at Mercersburg and that of Dec. 12. addressed according to his particular directions, and both sent by post, having miscarried, I take the liberty of observing to him, through you, that if he wishes to secure a right to his discovery, relative to firearms, in America, it will be necessary for him to petition the Patent board for that purpose, accompanying his petition with a Specification, that is to say, a written description of his invention. If he wishes to avail himself of it in France, I do not know that he could do better than to consult with the Minister of France here as to the manner of proceeding. I have the honor to be with great respect Sir your most obedt. humble servt

Th: Jefferson

